Per Curiam.

Take your motion on the usual terms. If the opposite side abandon his defence you pay all costs.(a) Tf he vary it, the costs of the former pleading.
Motion granted.
REGULA GENERALIS.
ORDERED, that every person who hath been, or hereafter shall be, admitted to the degree of attorney of this court, and has practised as such for three years, shall be admitted also as counsel in this court, and that the third rule of October term, 1797, as far as the same is repugnant hereto, be repealed.(b)

 S. P. Wimple and another v. M‘Dougal, Cole Cas. Prac. 49, citing Jackson, ex dem. Quackenboss v. Dennis; Jackson v. Kough, 1 Caines’ Rep. 251; Webb v. Wilkie, ib. 154, n. (a.)


5) The rule of November term, 1803, by which persons who had been admitted to the degree of counsellor at law in any other of the United States, and had practised as such for four years, were entitled to be admitted as counsel in this state, was, by the rule of 11th February, 1809, annulled. 4 Johns. Rep. 192..
By rule of August, 1806, it was ordered that no person, not being a natural bom or naturalized citizen of the United States, shall be admitted aa an attorney or counsellor of this court. 1 Johns. Rep. 528.